Case: 21-60196     Document: 00516369738         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 24, 2022
                                  No. 21-60196                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Madelin Johely Galo-Betancourt,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 165 548


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Madelin Johely Galo-Betancourt, a native and citizen of Honduras,
   has filed a petition for review of the Board of Immigration Appeals’s (“BIA”)
   decision dismissing her appeal from an order of the Immigration Judge (“IJ”)
   denying her application for asylum, withholding of removal, and protection


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60196       Document: 00516369738          Page: 2   Date Filed: 06/24/2022




                                     No. 21-60196


   under the Convention Against Torture (“CAT”). We generally review only
   the BIA’s decision, except to the extent that the IJ’s ruling influenced the
   BIA’s decision. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Galo-Betancourt, who was never threatened or harmed by the
   Mara-18 gang, has failed to demonstrate that substantial evidence compels a
   conclusion contrary to that reached by the BIA on the issue of whether she
   suffered past persecution. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005); Morales v. Sessions, 860 F.3d 812, 816 (5th Cir. 2017). Also, she has
   abandoned any challenge the BIA’s determination that “persons perceived
   by the gangs or other organized criminal groups as contravening its rules or
   resisting its authority” was not a cognizable particular social group (“PSG”)
   by failing to brief the claim on appeal. See Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003). In any event, an antagonistic relationship with gangs is
   not by itself a basis for establishing a PSG. See Hernandez-De La Cruz v.
   Lynch, 819 F.3d 784, 786–87 (5th Cir. 2016). In addition, the record does not
   support her contention that she is entitled to protection on account of
   imputed anti-gang political opinion or family membership. See Vazquez-
   Guerra v. Garland, 7 F.4th 265, 269-70 (5th Cir. 2021), cert. denied, 142 S. Ct.
   1228 (2022). Accordingly, substantial evidence supports the BIA’s decision
   affirming the IJ’s denial of her claim for asylum. See Zhang, 432 F.3d at 344.
          Because Galo-Betancourt has not demonstrated that she is entitled to
   asylum, she cannot satisfy the more demanding standard for withholding of
   removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Her
   unexhausted CAT claim is dismissed for lack of jurisdiction. See Martinez-
   Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022).
          The petition is DENIED IN PART and DISMISSED IN PART
   for lack of jurisdiction.




                                          2